Memobandum. The order of the Appellate Division should be affirmed, without costs, on the majority opinion at the Appellate Division, with the following added comments: The disbarment of a lawyer creates no “ nullities ”, the person involved simply loses all license to practice law, that is, to hold himself out as a lawyer or to receive compensation for legal services. As for the infant plaintiff, he is generally bound, with obvious limitations, by those who act in his behalf for better or for worse, but mostly for his benefit (Matter of Hawley, 100 N. Y. 206, 211). Otherwise, as a practical matter, none would be able to deal with an infant’s affairs, to his detriment.
Notably, plaintiffs do not assert or urge that they did not receive able representation or were in any way prejudiced by the occurrence of their lawyer’s disbarment before the verdict was rendered.
Plaintiffs were frustrated not by their lawyer but by the unanticipated verdict in favor of defendants who had sought a mistrial on the ground of the disbarment.